Citation Nr: 0031364	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

2.  Entitlement to an effective date earlier than April 14, 
1997 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 10 percent for 
PTSD from April 14, 1997 to November 21, 1999.  

4.  Entitlement to an evaluation in excess of 50 percent for 
PTSD on and after November 22, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1983 to 
September 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Atlanta Regional Office 
(RO) and a February 1996 rating decision of the Nashville 
VARO.  In each of these rating decisions, the RO denied the 
appellant's claims of service connection for PTSD and for a 
skin rash, hair loss, headaches, and fatigue due to an 
undiagnosed illness associated with his service in Southwest 
Asia from October 1990 to March 1991.  (Since these rating 
decisions were issued, the appellant relocated to an area 
served by the Montgomery RO.)  The appellant disagreed and 
this appeal ensued.  

In May 1998, the Board denied the claims of service 
connection for skin rash, hair loss, and headaches due to 
undiagnosed illness.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(a).  The Board remanded the case for 
further development of the claims of service connection for 
fatigue due to undiagnosed illness and PTSD.  

In July 1999, the RO granted service connection for PTSD, 
which constituted a full award of that benefit sought on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997).  For these reasons, the Board no longer has 
jurisdiction over this claim.  

By July 1999 rating decision, the RO assigned PTSD a 10 
percent rating, effective April 14, 1997.  The appellant, 
disagreeing with that evaluation and the effective date of 
the award, perfected an appeal as to each issue.  In December 
1999, the RO granted a 50 percent evaluation for PTSD, 
effective November 22, 1999.  Thus, the issues on appeal are 
as stated on the title page above.  

In May 2000, the Board remanded the case to the RO so that 
the appellant could be scheduled for a Travel Board Hearing, 
which was conducted before the undersigned in July 2000.  The 
claims of service connection for fatigue due to an 
undiagnosed illness and for higher evaluations for PTSD will 
be addressed in the Remand below.  


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for PTSD was received by VA on August 18, 1994.  

2.  Prior to April 14, 1997, there was no competent medical 
evidence showing the existence of the appellant's PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 14, 
1997 for the award of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.1(r), 3.151, 3.155, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 18, 1994, the appellant filed an application 
seeking service connection for PTSD.  On the application, he 
listed his address in Atlanta, Georgia.  

In an August 1994 letter addressed to the appellant's Atlanta 
address, the RO asked him to provide detailed information 
regarding his service and his claimed stressors.  He 
responded in September 1994 with a description of his 
assignments in service.  

In a September 1994 letter sent to the appellant's Atlanta 
address, the RO asked him to provide still further detailed 
information regarding his service and claimed stressors.

The RO received the appellant's service personnel records and 
service medical records in October 1994.  

The record includes a VA-generated report, dated in December 
1994, indicating that the appellant failed to report for VA 
general medical and PTSD examinations scheduled in October 
1994 at the Atlanta VA Medical Center (MC).  

In a December 1994 letter addressed to the appellant's 
Atlanta address, the RO informed the appellant that it had 
received his service dental records, but not his service 
medical records.  He was asked him to provide any copies he 
had of his service medical records.  

In January 1995, the appellant indicated that he did not have 
any service medical records in his possession.  On that 
statement, he listed his address in Atlanta.  

By March 1995 rating decision, the RO denied the claim of 
service connection for PTSD, in part due to the lack of a 
current medical diagnosis of PTSD.  The RO informed the 
appellant of that determination in a March 1995 letter 
addressed to his Atlanta address, accompanied by a copy of 
the rating decision.  

In April 1995, the RO received copies of August and November 
1994 VA Persian Gulf Registry examinations, conducted at the 
Atlanta VAMC, which did not refer to PTSD.  

In April 1995, the appellant indicated that he did report for 
a VA medical examination at a VA facility in Decatur, 
Georgia.  He listed his Atlanta address.  

General medical and psychiatric examinations were again 
scheduled in June and July 1995.  A VA-generated report again 
indicated that the appellant failed to report for these 
examinations.  The location of the scheduled examinations was 
not noted.  

The RO sent the appellant a letter in August 1995 concerning 
a matter not associated with his PTSD claim.  The letter was 
address to his address in Atlanta.  

The RO sent the appellant a letter in February 1996, 
concerning a matter unassociated with his PTSD claim, to an 
address in Lisman, Alabama.  The record does not indicate the 
source of the information concerning the appellant's change 
of address.  

In a March 7, 1996 letter sent to the appellant's address in 
Atlanta, the RO asked the appellant to clarify his April 1995 
statement.  The RO noted that it was unclear whether in 
stating that he reported for a VA medical examination he 
meant the scheduled October 1994 general medical and PTSD 
examination or the November 1994 Persian Gulf Registry 
examination.  

Five days later, on March 12, 1996, the RO received a 
statement from the appellant, mistakenly dated in February 
1986 that did not address the concerns expressed in the RO's 
March 7, 1996 letter.  He noted his address in Lisman, 
Alabama.  

In April 1996, the RO sent to the appellant's Lisman, Alabama 
address a statement of the case concerning, in part, the 
claim of service connection for PTSD.  

In a May 1996 statement, the appellant indicated that he was 
not informed of VA examinations scheduled in June and July 
1995, as he had moved from Georgia to Alabama.  He listed his 
address as Lisman, Alabama.  

In an August 1996 statement, the appellant acknowledged that 
he underwent a VA Persian Gulf Registry examination in August 
1994 at the Atlanta VAMC.  He listed his address as Lisman, 
Alabama.  

In July 1997, the RO received copies of the August and 
November 1994 VA Persian Gulf Registry examination.  That 
month the RO also received a November 1994 letter, sent to 
the appellant's Atlanta address, signed by the 
VA environmental physician who signed the registry 
examination report, informing the appellant that some 
examination results revealed "certain variations from 
normal" that "may or may not be of significance".  The 
letter urged the appellant to contact the physician.  

In July 1997, the RO received a copy of a November 1994 
letter from the RO to the appellant at his Atlanta address, 
notifying him of a scheduled VA examination in May 1995 at 
the internal medicine clinic at Emory University School of 
Medicine in Atlanta.  

In May and July 1997, the RO received various VA clinical 
records that did not refer to PTSD.  

VA examination on April 14, 1997 diagnosed the appellant with 
PTSD.  On the basis of this report, the RO by July 1999 
rating decision granted the claim of service connection for 
PTSD.  The effective date assigned was April 14, 1997, as the 
RO reasoned the record showed no earlier evidence of PTSD.  

The appellant testified at an October 1999 hearing at the RO 
that he should have been afforded a VA psychiatric 
examination in 1994.  Instead, he asserted, the Atlanta RO 
and VAMC did nothing until a VA examination in April 1997.  
He noted that his father died in February 1996 and that he 
soon thereafter, either in March or December 1996 (his 
testimony is unclear) relocated from Atlanta to Lisman.  He 
stated that he had not sought psychiatric treatment prior to 
the April 1997 VA examination, when he first realized he had 
PTSD.  

The appellant then testified at a hearing before the 
undersigned in July 2000 that he was not properly notified of 
examinations scheduled in 1994, that he never received any 
notification of these examination appointments, and that it 
was not until he was notified of the March 1995 rating 
decision that he knew of any scheduled examinations.  He 
reported that he moved to Alabama in April 1995, left a 
forwarding address with the postal service, and had no 
treatment through private sources prior to April 14, 1997.  

II.  Analysis

The appellant contends that the effective date for the award 
of service connection for PTSD should be August 18, 1994, the 
date of receipt of his claim for benefits.  The claim is well 
grounded as it is not inherently implausible.  See Drosky v. 
Brown, 10 Vet. App. 251 (1997); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board finds that VA has 
satisfied its duty to assist the appellant in the development 
of facts pertinent to the claims.  38 U.S.C.A. § 5107(a).  On 
review, the Board sees no areas in which further development 
may be fruitful.  

Generally, the effective date of an award based on an 
original claim of compensation is the latter of two 
alternative dates - the date of receipt of the claim or the 
date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If the claim were received within one year after 
separation from service the effective date would be the day 
after separation from service or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  Here, the appellant separated from 
service in September 1992 and the record does not indicate 
that he filed a claim for service connection for heart 
disease within one year of that date, nor does he so contend.  
Therefore, the general rule applies, that the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The Board will look to all communications from the veteran 
that may be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, VA is required 
to identify and act on informal claims for benefits.  
38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

The appellant filed his claim on August 18, 1994 and the 
effective date of the award of service connection for PTSD 
cannot be earlier than that date.  The RO assigned an 
effective date of April 14, 1997, the date of a VA 
psychiatric examination diagnosing PTSD, because, it 
reasoned, the record did not show any evidence of PTSD prior 
to that date.  The appellant here essentially contends that 
(1) the RO delayed scheduling him for VA examination between 
the time he filed his claim in August 1994 and when an 
examination was ultimately accomplished in April 1997; (2) if 
such examinations were scheduled, the RO never informed him 
of the date, time, and place of examination, and (3) even if 
the RO did attempt to inform him of a scheduled examination, 
he might not have received that notice due to his relocation 
from Georgia to Alabama.  

These contentions essentially comprise an equitable, rather 
than a legal, argument.  Whether the appellant was scheduled 
for an examination and informed of the date, time, and place 
of that examination, the fact remains that the record 
contains no evidence even suggesting a diagnosis of PTSD 
until the April 14, 1997 VA examination.  Moreover, he 
admitted in his October 1999 and July 2000 hearing testimony 
that he had not received or sought treatment for PTSD until 
after the April 14, 1997 VA examination.  Therefore, his 
claim could not have been well grounded until that date, and 
without a well-grounded claim VA owed no duty to assist him 
in the development of facts pertinent to the claim.  See 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 226 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992) (failure to 
demonstrate a current disability constitutes failure to 
present a plausible claim).  Because there is no evidence of 
record documenting PTSD prior to April 14, 1997, there is no 
basis for concluding that entitlement to service connection 
for PTSD could have been established prior to that date.  The 
effective date must be set, then, as of the latter of two 
dates, either the date of claim (August 18, 1994) or the date 
entitlement arose, in this case, April 14, 1997.  

Because VA did not owe the appellant assistance in the 
development of facts pertinent to the claim prior to April 
14, 1997, his arguments now before the Board essentially seek 
equitable relief.  The record as it stands is not clear as to 
whether the appellant received notification from VA medical 
facilities regarding the date, time, and place of scheduled 
VA examination, or the address(es) to which those 
notifications might have been sent.  Nonetheless, even if 
there was some abnormality in the notification process, that 
would not abrogate his obligation to come forward with 
competent medical evidence to support the claim.  This he did 
not do.  The Board is not a body of equity, but of law, and 
is therefore bound in its decisions by VA regulations, 
instructions of the Secretary, and precedent opinions of the 
VA General Counsel.  38 U.S.C.A. § 7104(c).  Compare 
38 U.S.C.A. § 503(a) (the Secretary alone, rather than the 
Board, possesses sole equitable relief authority).  Those VA 
regulations, binding on the Board, provide that the effective 
date of an award in the later of the date of claim or the 
date entitlement arose.  38 C.F.R. § 3.400.  The evidence in 
this case indicates that the date entitlement arose, April 
14, 1997, is the proper effective date.  Thus, the 
preponderance of the evidence is against the claim for an 
effective date earlier than April 14, 1997 for the grant of 
service connection for PTSD. 


ORDER

An effective date earlier than April 14, 1997 for the grant 
of service connection for PTSD is denied.  


REMAND

Service connection for an undiagnosed illness may be 
established by utilizing a statutory presumption available 
only to those who served in the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.317.  
VA shall pay compensation to a Persian Gulf War veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317.  Compensation shall not be paid if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War or if there was affirmative evidence of a supervening 
condition or if the illness is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).  Fatigue is a sign or symptom that may 
be a manifestation of undiagnosed illness. 38 C.F.R. 
§ 3.317(b).  

VA compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VA O.G.C. Prec. Op. 
4-99, slip op. at 9-10 (May 3, 1999).  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstances of the particular claim.  
For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type that would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  VA O.G.C. Prec. Op. 4-99, slip op. at 9-10 (May 
3, 1999). 

At a hearing before the undersigned in July 2000, the 
appellant testified that he had received all treatment and 
medication for fatigue at the VA outpatient clinic (OPC) in 
Mobile.  He specifically indicated that he had an appointment 
with a physician in August 2000 to evaluate his claimed 
fatigue.  The undersigned held the record open for 30 days 
after the hearing, during which time the appellant submitted 
copies of Biloxi VA clinical records dated from January to 
May 2000 concerning his psychiatric symptomatology.  The 
record does not indicate that the RO has obtained copies of 
the records associated with any treatment of the appellant at 
the Mobile VAOPC.  The appellant's testimony, though, 
provides VA with constructive notice of medical records in 
its possession, thereby triggering an obligation to obtain 
such records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The claim is, therefore, remanded so that copies of these 
records may be obtained.  

Since the most recent Supplemental Statement of the Case 
(SSOC) was issued to the appellant in December 1999, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted, modifying the adjudication 
of all pending claims.  This new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claim be well-grounded claim before VA is obligated to assist 
a claimant in developing facts pertinent to such claim.  

The appellant seeks an evaluation in excess of 10 percent 
from April 14, 1997 to November 21, 1999 and a rating in 
excess of 50 percent on and after November 22, 1999.  The 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, they are not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  

The RO provided the appellant with the relevant rating 
criteria in the August 1999 supplemental statement of the 
case.  See 38 C.F.R. §§ 4.125 to 4.130, Code 9411 (1999 and 
2000).  He testified at his July 2000 hearing that he had 
been treated at the Mobile VAOPC.  These records would likely 
document the recent symptoms relevant to the disorder.  As 
noted above, the appellant submitted copies of Biloxi VA 
clinical records dated from January to May 2000 concerning 
his psychiatric symptomatology, but these records are 
different from those described in his testimony.  The 
testimony provides VA with constructive notice of medical 
records in its possession, requiring VA to obtain those 
records.  Bell, 2 Vet. App. at 613.  The claim is, thus, 
remanded so that copies of the records may be obtained.  

The case is REMANDED for the following development:

1.  The RO should obtain from the Mobile 
VAOPC copies of all records concerning 
the appellant's treatment for fatigue.  
All records obtained should be associated 
with the claims file.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
take remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 13 -


- 14 -


